Jordan, Presiding Justice.
On January 2, 1980, the Muscogee Superior Court entered a judgment holding William Everett Walters, the appellant, in contempt of court for failure to comply with the following terms of a final domestic relations decree: the duty to pay child support and the duty to return to Zonya G. Walters, the former wife and appellee, certain items of personalty awarded to her as a division of property. The appellant filed his notice of appeal from the judgment of contempt on January 3, 1980. We dismiss said notice of appeal for failure of the appellant to comply with Code Ann. § 6-701.1 (Supp. 1979).
A notice of appeal from a judgment of contempt regarding a domestic relations decree is subject to dismissal if the appellant fails to file said notice within ten days after an order is issued granting an application for such appeal. Harris v. Harris, 245 Ga. 75 (263 SE2d 113) (1980); Mabry v. Mabry, 245 Ga. 512 (1980).
Since the present appellant failed to secure the *696prerequisite application for appeal (by failing to file said application within thirty days of entry of the complained of judgment), his notice of appeal is hereby dismissed.
Submitted March 21, 1980
Decided April 23, 1980.
Elkins & Flournoy, T. M. Flournoy, Jr., for appellant.
David L. Hirsch, for appellee.

Appeal dismissed.


All the Justices concur.